Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20180103268 A1-Huang et al (Hereinafter referred to as “Huang”), in view of US 20170347128 A1-Panusopone et al (Hereinafter referred to as “Pan”) does not disclose, with respect to claim 1, determines whether or not a ternary split process of splitting a block into three sub blocks in a first direction parallel to a first longer side of the block is allowed by comparing a size of a second shorter side of the block to a minimum threshold value as claimed.  Rather, Huang discloses a decoder (Fig 2) comprising: Circuitry (memory electrically connected to processor) and a memory coupled to the circuitry (memory electrically connected to processor is interpreted as circuitry), wherein the circuitry, in operation: determines whether or not a first splitting of splitting a block into three sub blocks in a first direction parallel to a first side of the block is available ([0006], wherein partitioning into three sub-blocks) by determining a magnitude relation between a size of a second side of the block and a first value ([0006], wherein for a given block of size, wherein m/2xn), the second side being different, from the first side, the first side being a longer side of the block (n is longer side of m/2); when the first splitting is available, parses, from a bitstream (parsing), a split direction parameter indicative of a splitting direction ([0057], wherein transmits syntax for partition direction; splits the block into a plurality of sub blocks in a direction indicated by the split direction parameter ([0058]); and decodes the plurality of sub blocks ([005], decodes). Similarly, Pan discloses whether or not a first 
The same reasoning applies to claim 4 mutatis mutandis.  Accordingly, claims 1-6 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487